Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum responds to market activity CALGARY, May 7 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) wishes to announce that on the direction of the Investment Industry Regulatory Organization of Canada, the Company is not aware of any specific circumstances that may be contributing to the recent increase in market price and the level of trading activity of its shares. About Compton Petroleum Corporation Compton Petroleum Corporation is a Calgary-based public company actively engaged in the exploration, development, and production of natural gas, natural gas liquids, and crude oil in the Western Canada Sedimentary Basin.
